      Case 1:20-cv-02231-ELR-JCF Document 3 Filed 05/26/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

DUSTIN H. RAKER,                              )
                                              )
      Petitioner,                             )
                                              )
v.                                            )            CV420-114
                                              )
JEFF COLEMAN, Warden,                         )
                                              )
      Respondent.                             )
                                          ġ
                                     ORDER

      Dustin Raker seeks relief from his state conviction and sentence

pursuant to 28 U.S.C. § 2254. See doc. 1. His petition reveals that he is

incarcerated at Ware State Prison. Id. at 1. It further reveals that he

was convicted in Cobb County, Georgia. Id. This Court is, therefore,

not the proper forum for his petition.

      Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined.1 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App’x 794, 795

(11th Cir. 2008).      Thus, this Court has jurisdiction over the petition.



1
   Ware State Prison lies in this Court’s Waycross Division. See 28 U.S.C. § 90(c)(4).
Since it is transferred to the Northern District of Georgia, the issue is moot.

                                          1
      Case 1:20-cv-02231-ELR-JCF Document 3 Filed 05/26/20 Page 2 of 2



Nevertheless, it is a longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was

convicted, since that will be the most convenient forum.           Eagle v.

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir. 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App’x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts.    Cobb County lies in the Northern District of

Georgia.     See 28 U.S.C. § 90(a)(2).         Accordingly, this case is

TRANSFERRED to the United States District Court for the Northern

District of Georgia for all further proceedings. See 28 U.S.C. § 1404(a)

(permitting a district court to transfer any civil action to another district

or division where it may have been brought for the convenience of parties

and witnesses and in the interest of justice); Rufus v. Kemp, 2013 WL

2659983 at * 1 (S.D. Ga. June 12, 2013).

     SO ORDERED, this 26th day
                            ay of May, 2019.


                                   Christ
                                   Christopher
                                       s ophe
                                       st  heer L. Ray
                                   U it d States
                                   United St t Magistrate
                                                 M i t t Judge
                                                            J d
                                   Southern District of Georgia




                                     2
